Label Matrix for local noticing   Case 19-11066
                                             Capital Doc  32-2
                                                     One Auto       Filed
                                                              Finance,     06/02/19
                                                                       a division of Capi Page Synchrony
                                                                                               1 of 2 Bank
0416-0                                          4515 N Santa Fe Ave. Dept. APS               c/o PRA Receivables Management, LLC
Case 19-11066                                   Oklahoma City, OK 73118-7901                 PO Box 41021
District of Maryland                                                                         Norfolk, VA 23541-1021
Greenbelt
Tue Feb 26 16:43:06 EST 2019
(p)BANK OF AMERICA                              Capital One Auto Finan                       (p)CAPITAL ONE
PO BOX 982238                                   Credit Bureau Dispute                        PO BOX 30285
EL PASO TX 79998-2238                           Plano, TX 75025                              SALT LAKE CITY UT 84130-0285



Capital One, N.a.                               Comptroller of the Treasury                  Credit One Bank Na
Po Box 26625                                    Compliance Division, Room 409                Po Box 98872
Richmond, VA 23261-6625                         301 W. Preston Street                        Las Vegas, NV 89193-8872
                                                Baltimore, MD 21201-2305


Department Stores National Bank                 Dress Barn Capital One                       Evan C. Hammerman, Esq.
701 W. 60th Street                              P.O. Box 71106                               Rausch, Strum, Israel, Enerson & Hornic
Sioux Falls, SD 57104                           Charlotte, NC 28272-1106                     6305 Ivy Lane, Suite 705
                                                                                             Greenbelt, MD 20770-6303


Home Depot Credit Services                      (p)JEFFERSON CAPITAL SYSTEMS LLC             Lvnv Funding Llc
P.O. Box 9001010                                PO BOX 7999                                  Po Box 1269
Louisville, KY 40290-1010                       SAINT CLOUD MN 56302-7999                    Greenville, SC 29602-1269



Macys/dsnb                                      Matthew Charles Baron, Esq.                  Merrick Bank Corp
Po Box 8218                                     Zwicker & Accosiates, PC                     Po Box 9201
Mason, OH 45040-8218                            948 Clopper Road, 2nd Floor                  Old Bethpage, NY 11804-9001
                                                Gaithersburg, MD 20878-1366


Midland Funding                                 Navient                                      Preferred Credit Inc
2365 Northside Drive                            Po Box 9655                                  Pob 1679
San Diego, CA 92108-2709                        Wilkes Barre, PA 18773-9655                  St Cloud, MN 56302-1679



Prince George’s County                          Sears                                        State of Maryland DLLR
Treasurer Division                              3333 Beverly Road                            Division of Unemployment Insurance
Room 1090                                       Hoffman Estates, IL 60179-1999               1100 N. Eutaw Street, Room 401
Upper Marlboro, MD 20772                                                                     Baltimore, MD 21201-2225


Syncb/jcp                                       Syncb/lowes                                  Td Bank Usa/targetcred
Po Box 965007                                   Po Box 956005                                Po Box 673
Orlando, FL 32896-5007                          Orlando, FL 32896-0001                       Minneapolis, MN 55440-0673



Webbank/fingerhut                               Barbara Ann Pye                              Cheryl E. Rose
6250 Ridgewood Road                             5805 Chris Mar Ave                           9812 Falls Road, #114-334
Saint Cloud, MN 56303-0820                      Clinton, MD 20735-2312                       Potomac, MD 20854-3976
Kim D. Parker                        Case 19-11066           Doc 32-2          Filed 06/02/19      Page 2 of 2
Law Offices of Kim Parker, P.A.
2123 Maryland Avenue
Baltimore, MD 21218-5614




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                       Capital One Bank Usa N                               Jefferson Capital Syst
Po Box 982238                                         Po Box 85015                                         16 Mcleland Rd
El Paso, TX 79998                                     Richmond, VA 23285                                   Saint Cloud, MN 56303



End of Label Matrix
Mailable recipients     30
Bypassed recipients      0
Total                   30
